Citation Nr: 0930464	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right fibula, with degenerative joint disease of 
the right ankle, currently assigned a 20 percent evaluation.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for malingering.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for basal cell cancer 
of the right cheek.

7.  Entitlement to service connection for arthritis of the 
right wrist.

8.  Entitlement to service connection for arthritis of the 
left wrist.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.


FINDINGS OF FACT

1.  Residuals of a fractured right fibula, with degenerative 
joint disease of the right ankle are manifested by leg length 
discrepancy, degenerative changes, limitation of motion, with 
additional functional impairment due to pain, reflective of 
marked ankle disability.  

2.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise confirmed or 
verified.

3.  There is no competent evidence of the current presence of 
PTSD.

4.  The Veteran does not have a chronic acquired psychiatric 
disability manifested by malingering related to service.

5.  Hypertension, first shown years after service, was not 
due to any incident of service.

6.  GERD was not present in service, or due to any incident 
of service, or related to service-connected residuals of a 
fractured right fibula, with degenerative joint disease of 
the right ankle.

7.  Basal cell cancer of the right cheek, first shown years 
after service, was not present in service, or due to any 
incident of service.

8.  Arthritis of the right and left wrists, first shown years 
after service, was not present in service, or due to any 
incident of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of a fractured right fibula, with degenerative 
joint disease of the right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2008).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  Malingering was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


5.  GERD was not incurred in or aggravated by active service, 
may not be presumed to have been incurred therein, and is not 
proximately due to or aggravated by service-connected 
residuals of a fractured right fibula, with degenerative 
joint disease of the right ankle.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

6.  Basal cell cancer of the right cheek was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

7.  Arthritis of the right and left wrists was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in March 2004, prior to the 
initial adjudication of the claims, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims on appeal, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was also provided a PTSD 
questionnaire, which he failed to return.  In a letter dated 
in April 2007, he was again provided with the information 
necessary to substantiate the service connection claims on 
appeal, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was told 
that the evidence must show a relationship between his 
current disabilities and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  He was also provided with 
information regarding substantiating a secondary service 
connection claim, as well as a claim for service connection 
for PTSD.  Again, he was provided with a PTSD questionnaire, 
and asked to complete and return the form, which, again he 
did not do.  This letter also provided information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

For an increased compensation claim, the Veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in a letter dated in June 2008, the Veteran was 
informed that in order for an increased rating, evidence must 
show his condition had become worse, which could be shown by 
medical evidence or other evidence showing persistence or 
recurrent symptoms of disabilities.  The RO advised the 
claimant of his and VA's respective duties for obtaining 
different types of evidence.  He was told that a disability 
rating will be determined under the rating schedule, with 
ratings ranging from 0 percent to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The notice also provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  
Specific rating criteria were also included.  In March 2006, 
he was provided with information regarding ratings and 
effective dates.  See Dingess, supra.  

Although the March 2006, April 2007, and June 2008 letters 
were not sent until after the initial adjudication of the 
claims, they were followed by readjudication and the issuance 
of supplemental statements of the case in August 2008 and 
January 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Finally, in correspondence dated June 2, 2009, the Veteran 
and his representative were provided with a copy of an 
opinion the Board obtained from the Veterans Health 
Administration (VHA) in May 2009, and provided with 60 days 
for response; no response was received.  Accordingly, the 
Board finds that the duty to notify has been satisfied.  

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained.  Private medical 
records have been obtained, and the Veteran has not 
authorized the release of any other private records.  VA 
examinations were obtained concerning the increased rating 
issue in May 2002, August 2004, July 2005, and September 
2007.  Regarding the issues of service connection for 
psychiatric disorders, a VA examination was obtained in July 
2004, and a VHA opinion was obtained in May 2009.  VA 
examinations as to the remaining issues except hypertension 
were obtained in July 2005.  All of the examinations and 
opinions were based upon consideration of the Veteran's prior 
medical history, including medical records and examinations 
and also describe the disabilities in sufficient detail for 
the Board to make an informed decision.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  An examination as to the 
hypertension issue is not warranted, because, as discussed 
below, there is no evidence indicating that an event, injury, 
or disease occurred in service (or within a year thereafter), 
and/or no credible indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, or with a service-
connected disability.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran has not identified any other potential sources of 
relevant information or evidence.  In particular, he has 
failed to provide evidence corroborating his claimed 
stressors.  The RO determined, in June 2008, that the Veteran 
had not provided sufficient identifying information as to the 
time and location of any of the incidents, or of his unit, 
such as to enable VA to request corroboration from the Joint 
Service Records Research Center (JSRRC).  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 190, 
193 (1991).  Nevertheless, as discussed below in greater 
detail, the outcome of this appeal does not depend on the 
verification of the purported stressors.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

In a June 2002 rating decision, the Veteran was granted 
service connection for residuals of a fractured right fibula, 
and assigned a 20 percent rating under diagnostic code 5262, 
effective in October 2001.  A claim for an increased rating 
was received on February 13, 2004.

Service treatment records reveal that in January 1969, the 
Veteran sustained a simple, closed fracture of the right 
fibula when he caught his right lower leg between two 
pallets.  He also had abrasions of the right ankle.  He was 
evacuated to a Naval hospital where he remained for treatment 
and physical therapy from January 1969 to April 1969.  In 
August 1969, he complained continued discomfort and swelling 
in the right ankle with prolonged standing.  On examination, 
he had residual swelling and scarring without inflammation.  
Range of motion was normal.  

Private medical records reveal that the Veteran fractured the 
2nd and 3rd metatarsals of the right foot in March 1997.  

On a VA examination in May 2002, the Veteran reported that he 
had experienced recurrent right ankle swelling since the 
fracture.  He said it felt like the bone would push out over 
the lateral and medial malleoli.  He said that many times, 
there would be a catching sensation on uneven ground.  He 
said the ankle frequently locked.  He said that flare-ups 
occurred with activity and when walking on uneven surfaces, 
and could last a few days.  On examination, the right ankle 
was uniformly swollen and there was mild deformity noted over 
the lateral malleolus.  The malleoli were tender to 
palpation.  He could not dorsiflex; plantar flexion was from 
0 degrees to 45 degrees.  The diagnosis was old injury to the 
right lower leg with episodes of musculoligamentous strain in 
the right ankle.  Repetitive motions caused mild pain, 
moderate fatigability moderate weakness, and no 
incoordination.  X-rays disclosed moderate degenerative 
changes in the right ankle.  

On a VA examination in August 2004, the Veteran said he 
continued to experience pain in the right ankle every morning 
when he awakened, and it was difficult to walk on the leg for 
a number of hours until he exercised it.  Flare-ups occurred 
when riding in a car, going up stairs, or sitting too long  
He said he had fallen in the past because of the right lower 
leg.  Currently, he worked as a janitor which required a lot 
of walking.  On examination, no bony deformity was noted, but 
he had mild swelling about the distal lower leg and ankle on 
the right side.  Range of motion was from 0 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  With 
repetitive movements, although range of motion did not 
decrease, he exhibited mild pain, mild to moderate 
incoordination, mild weakness, and mild fatigability.  His 
gait was moderately antalgic, favoring the right side.  X-
rays showed moderate degenerative joint disease of the ankle.  
The diagnoses were old fracture of the right fibula; moderate 
degenerative joint disease of the medial ankle mortis; and 
musculoligamentous strain in the distal right lower leg and 
ankle.  

On a VA examination in July 2005, range of motion in both 
ankles was dorsiflexion to 150 [sic] and plantar flexion to 
450 [sic], with no varus or valgus angulation of the os 
calcis.  Obviously, this is in error; most likely it 
represents 15 degrees of dorsiflexion and 45 degrees of 
flexion with a mistaken transcription of "0" for the 
degrees symbol "°".  Nevertheless, the specific range of 
motion findings will be disregarded.  Repeated range of 
motion exercises were with mild pain, moderate weakness, 
moderate fatigability, and mild incoordination.  The major 
functional impact was pain with repetitive use.  It as noted 
that he walked extensively on his job, but less over the past 
three months because of blood clots in both legs.  He said he 
missed work a few times each month due to right ankle 
swelling.  

VA treatment records show that in March 2005, the Veteran was 
seen with swelling of the right leg.  A month earlier, he had 
been diagnosed with deep vein thrombosis (DVT) in the left 
leg.  He had a history of a fall the previous week, and now 
complained of swelling in the right leg.  Doppler studies 
showed the right leg to be normal.  In April 2005, he was 
again seen with pain and swelling in the right lower 
extremity; this time, Doppler studies revealed bilateral DVT 
in the popliteal veins.  In May 2005, DVT of the right lower 
extremity was noted.  A June 2007 hospitalization noted that 
the Veteran's recurrent DVT was likely secondary to a genetic 
disorder.  

On a VA examination in September 2007, the Veteran reported 
constant aching pain in the right ankle.  With movement, he 
occasionally had sharp, severe pain.  He said that the pain 
was associated with stiffness, weakness, instability, 
popping, and locking episodes.  He used a cane for 
ambulation, and said walking was limited to a few yards.  He 
denied flares.  He now had a different, supervisory job, with 
less walking, but he still had difficulties with the walking 
aspects of his job.  On examination, he had an antalgic gait.  
There was abnormal shoe wear pattern on the right with 
increased wear outside edge of heel.  On range of motion 
testing in the right ankle, dorsiflexion from 0 to 15 
degrees, with pain beginning at 5 degrees.  There was no 
additional limitation of motion on repetitive use.  Plantar 
flexion was from 0 to 5 degrees, with pain beginning at 1 
degree.  There was crepitus, instability, abnormal motion, 
and guarding of movement in the right ankle.  There was ankle 
instability.  The right leg was 1.5 cm shorter than the left.  
There was no loss of muscle strength.  The diagnosis was 
degenerative joint disease, right ankle, status post right 
fibula fracture.  There were significant occupational 
effects, with decreased mobility, weakness, or fatigue, 
degreased strength, and pain.  

In April 2008, the Veteran complained of right ankle 
swelling.  He gave a history of a history of a crush injury 
in service.  He had right ankle edema of 2+ and it was 
difficult to say whether it was joint effusion or soft tissue 
swelling.  He had limitation of motion secondary to pain, and 
tenderness all over.  He had a two-day history of pain and 
swelling.  He said that the pain was so severe that he had to 
use a walker.  X-rays disclosed asymmetry of the right 
tibiotalar joint, more narrowed medially where osteophytosis 
and bone deformity was seen consistent with degenerative 
arthritis and/or old trauma.  He had anterior and posterior 
tibial talar degenerative osteophytosis, probably progressed 
posteriorly.  There was interval development of diffuse soft 
tissue swelling of the right ankle; there was no ankle 
effusion but a cloudlike opacity seen at the  joint capsule 
which may be from previous hemorrhage in the joint space or 
crystal deposition disease.  Venous Doppler ruled out any new 
DVT.  The ankle joint was aspirated without any significant 
fluid.  

In July 2008, the Veteran complained that he had fallen when 
his weak right ankle gave out.  On examination, the ankle was 
stiff.  In January 2009, it was noted that the Veteran had 
recently been shoveling snow.  On examination, the Veteran 
had palpable pre-tibial edema with brown discoloration.  
There was no visible joint deformity or palpable synovitis.  

Diagnostic Code 5262 provides that a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability.  When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned.  
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the Board is required 
to consider the effect of the Veteran's pain when making a 
rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Functional impairment must be supported by 
adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  

Currently, the Veteran is in receipt of a 20 percent rating 
under this diagnostic code.  However, the Board finds that 
the disability picture more closely approximates the criteria 
for a 30 percent rating, reflecting marked ankle disability.  
In this regard, he has an antalgic gait, limitation of 
motion, recurrent swelling, and significant pain, as well as 
increased symptoms on repetitive motions.  X-rays have shown 
significant degenerative changes.  Moreover, although 
malunion, as such, has not been shown, the most recent 
examination disclosed a leg length discrepancy of 1.5 
centimeters, which, along with the degenerative changes, can 
be considered as analogous to malunion.  

A higher rating is not warranted.  He does not have symptoms 
comparable to nonunion with loose motion, nor is a brace 
required.  Such is simply not shown or contended.  

For certain positions of ankylosis, as in plantar flexion at 
more than 40 degrees, or dorsiflexion at more than 10 
degrees, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Code 5270.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  
Although the Veteran has limitation of motion in the ankle, 
the joint is not immobilized, and ankylosis has not been 
shown.  

Moreover, the schedular rating is adequate, and referral for 
extraschedular consideration is not required.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there are no 
symptoms referable to the right ankle fracture residuals 
noted during the relevant time period which were not included 
in the symptoms supporting the assigned rating.  The Veteran 
also has non-service-connected deep vein thrombosis (DVT) 
which causes pain and swelling in the lower extremities.  
However, except when specifically ascribed in the medical 
records to the DVT, the Board has attributed all symptoms 
involving functional impairment of the right ankle to the 
fracture residuals.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

Thus, the Board concludes that a 30 percent rating, but no 
higher, is warranted for the Veteran's right fibula fracture 
residuals.  Moreover, it is at least as likely as not that 
the criteria for a 30 percent rating were more closely 
approximated beginning the date of claim, February 13, 2004.  
In this regard, the August 2004 examination disclosed an 
antalgic gait, limitation of motion, and degenerative 
changes.  The April 2008 X-ray report, which showed more 
abnormalities, was far more detailed than the 2004 report, 
and the leg length discrepancy was first measured in 2007.  
Therefore, a 30 percent rating is warranted for right fibula 
fracture residuals, effective February 13, 2004.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

III.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including hypertension and degenerative 
joint disease, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Mental Disorder Claims

Service treatment records show that in June 1967, the Veteran 
was seen with a lacerated wound of the left wrist, noted to 
be 1/2 inch.  He said he cut his wrist with a razor blade.  
There was no artery or nerve involvement.  The Veteran seemed 
depressed but was well oriented as to time and place.  He was 
aware of what he had done but could not give a good reason.  
He said that the routine was getting to him.  After about 15 
minutes he started talking freely about his home, job, etc.  
The only information obtained was that he would like to get 
out of the Navy, go home, and organize a band.  The wound was 
cleaned and stitched with one suture and he was given a 
tetanus shot.  No further pertinent complaints or abnormal 
findings were noted in the service treatment records, and the 
psychiatric status on the February 1970 separation 
examination was normal.  

Post-service private and VA treatment records do not show any 
mental condition, including PTSD or malingering.  In June 
2002, a PTSD screen was noted to be negative.  In September 
2003, PTSD and depression screens were negative.  A 
depression screen in February 2008 was negative.  

In July 2004, a VA examination was conducted to determine 
whether the Veteran had PTSD or other mental condition.  The 
Veteran said that he had never had any mental health 
treatment.  He reported that he did not even receive 
psychiatric intervention while in the military after the 
incident in which he cut his wrist, but said they put him on 
120-day observation until he could leave the ship.  



He stated that his ship was along the DMZ in 1968 or 1969, 
engaging in harassment fire.  He said he was one of the 
people who loaded the 5-inch cannon and a spotter had called 
back, indicating that a water buffalo had been hit as well s 
a farmer.  He said that the next night he cut his wrist and 
spent 120 days in restriction on the ship with no mental 
health intervention.  The Veteran also reported another 
stressor which was overhearing the Navy SEALs talking about a 
12-year old girl who was shot through the foot and [the 
bullet] went out of her neck.  He stated that the Navy SEALs 
would bring prisoners on board.  The examiner stated that 
none of these events met the criteria for a stressor.  

Currently, the Veteran said he had thoughts and memories of 
the SEALs bragging about their escapades, and of shooting the 
cannon, which allegedly resulted in the deaths of a cow and a 
farmer.  The examiner pointed out that under DSM-IV, the 
nightmare must be specifically related to the traumatic 
events.  The examiner felt that the Veteran's symptoms were 
contrived, feigned, and/or exaggerated.  On mental status 
examination, the examiner observed that the Veteran's affect 
was inconsistent with persons he had seen with PTSD.  The 
examiner also concluded that the Veteran's stressors were not 
verifiable and did not meet criteria A of PTSD.  

The examiner stated that it was at least as likely as not 
that the Veteran was exhibiting a diagnosis of malingering.  
DSM-IV indicated that the malingering is an intentional 
production or false or grossly exaggerated physical or 
psychological symptoms motivated by external incentives such 
as avoiding military duty, avoiding work, obtaining financial 
compensation, avoiding criminal prosecution.  The examiner 
concluded: "It is at least as likely as not that the 
behavior that was noted while in military may have 
represented an essence of malingering as well as in the 
military to be discharged from the military. . . .  There is 
a marked discrepancy between his claimed stress or disability 
in the objective findings."  He went on to state that it was 
not a factitious disorder in which there was no motivation 
for the symptom production, or a conversion or somatoform 
disorder by the intentional production of symptoms and by the 
obvious external incentive associated with it.  


A VHA psychiatric opinion was obtained in May 2009 from a 
board-certified psychiatrist.  The psychiatrist summarized 
relevant evidence, and observed that it was important to note 
that the self-inflicted wound to the Veteran's left wrist in 
service was a behavior and not a formal psychiatric 
diagnosis.  There were several possible explanations for such 
behavior.  It could be seen in a number of psychiatric 
diagnoses, but since no examination occurred at the time nor 
was there any evidence of similar symptoms or mental 
disorders noted over time, the cause could only be 
speculative.  The psychiatrist noted that he disagreed with 
the VA examiner's diagnosis of malingering, because 
malingering was not a clinical disorder.  He stated that even 
if, for the sake of argument, the episode of wrist cutting 
was caused by the condition of malingering and the condition 
of malingering at the time of the VA examination was 
accurate, that did not make the condition of malingering a 
diagnosis.  In addition, there was no reported disability 
caused by this condition of malingering over time between the 
two events, and malingering was not associated with a 
disability.  He stated that malingering is a behavior on the 
part of an individual to consciously fabricate a physical or 
mental diagnosis for personal gain or to avoid an unpleasant 
situation.  He pointed out that lying or twisting the truth 
is not a diagnosis.  He explained that while lying or 
twisting the truth is a behavior and certainly can be 
associated with a clinical psychiatric diagnosis, one 
behavior does not make a clinic psychiatric diagnosis as 
defined by the DSM.  In summary, he concluded that the 
behavior of the Veteran when he cut his wrist in service 
should be assigned no diagnosis, and that he saw no evidence 
to support the diagnosis of malingering as a chronic 
disability that had originated while the Veteran was in 
service.  

Posttraumatic Stress Disorder (PTSD)

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Veteran's service personnel records show that his 
occupational specialty (rating) during service was 
boilermaker or boiler tender.  He did not receive any awards 
or decorations denoting combat participation, and the 
evidence does not otherwise show that he engaged in combat 
with the enemy.  In this regard, participation in combat, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004).  As it is not shown that he engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be corroborated by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran states that during service, he slashed his left 
wrist due to the stress he was encountering at the time.  He 
said that the ship would fire 5 harassment rounds every 15 
minutes to keep the enemy up, but it was also very stressful 
to all on board the ship.  Navy SEALs would bring prisoners 
on board for interrogation, and would brag about killing the 
prisoners before they even got to the ship, and about 
shooting children and animals.  

There is no evidence corroborating any of the Veteran's 
claimed stressors.  Moreover, the VA examiner stated that the 
Veteran's claimed stressors did not meet the DSM-IV criteria 
for stressors, and that the symptoms he described were 
contrived, feigned, and/or exaggerated.  He concluded that 
the Veteran did not have PTSD.  While there are a number of 
problems with this examination report, the salient factor is 
that there is no competent evidence of PTSD.  There are 
aspects of the opinion which might call for elucidation (for 
instance, stating that accidentally killing a civilian is not 
a stressor, which is distinct from finding such an event did 
not take place) if the Veteran had provided more detailed 
information regarding stressors, or had a diagnosis of PTSD.  
However, the Veteran failed to provide further details to 
enable VA to corroborate stressors, nor did he submit any 
corroborating evidence.  The incident in which he cut his 
wrist does not corroborate his account, because he did not 
indicate any of the events which he now states were 
stressors; rather, he merely stated that the "routine" was 
getting to him, with the doctor eliciting that he would like 
to get out of the Navy and start a band.  While he initially 
seemed depressed, after about 15 minutes he started talking 
freely about his life; he did not refer to any of the 
stressful events he now states occurred.  His wound was 
treated, and there is no evidence of any sort of watch being 
put on him.  Personnel records show that the remaining period 
of his service was largely problem-free; most of his 
incidents, such as unauthorized absence, occurred during the 
first year of service.  

Thus, the evidence does not show that the Veteran served in 
combat; he has submitted no corroborating evidence of any 
stressors, nor has he provided sufficient information to 
enable VA to obtain such evidence; he does not have a medical 
diagnosis of PTSD, and the VA examiner found that PTSD was 
not present, on the bases that neither a stressor nor current 
symptoms were shown.  See Degmetich v. Brown, 104 F.3d 1328 
(1997) (Without competent evidence of the current existence 
of a claimed condition, there may be no service connection).  
Indeed, all three (3) elements of the Holton analysis are 
missing.  In view of these factors, the preponderance of the 
evidence is against the claim, and service connection for 
PTSD is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz, supra; Gilbert, supra.  

Malingering

The VA examiner in July 2004 noted an Axis I diagnosis of 
malingering, stating that "It is at least as likely as not 
that the behavior that was noted while in military may have 
represented an essence of malingering as well as in the 
military to be discharged from the military. . . .  There is 
a marked discrepancy between his claimed stress or disability 
in the objective findings."  The Veteran contends that 
service connection is warranted based on this examination, 
which provides both a diagnosis and a nexus to service.  He 
notes that there is no requirement that he be continuously 
treated since service, and contends that he has had the same 
recurring symptoms since service.  

However, the May 2009 VHA opinion from a psychiatrist 
concluded that malingering was not a clinical disorder, and 
that the behavior of cutting his wrist, alone, in service did 
not show the presence of a psychiatric disorder.  He further 
stated that there was no disability associated with any 
malingering on the Veteran's part between the in-service 
incident and the 2004 examination.  

The Board also observes that while malingering is included in 
the DSM-IV, the DSM-IV itself cautions that inclusion in the 
manual "does not imply that the condition meets legal or 
other nonmedical criteria for what constitutes mental 
disease, mental disorder, or mental disability."  QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, xi (1994) 
(DSM-IV).  Malingering is not included in the DSM-IV as a 
"clinical disorder" but as one of "other conditions that 
may be a focus of clinical attention."  Id., at 37-38.  They 
are two explicitly separate categories under Axis I.  Id.  
The manual explains that Axis 1 is a reporting of all the 
various disorders or conditions (except the Axis II 
conditions), and that "also" reported on Axis I are the 
"other conditions that may be a focus of clinical 
attention."  Id.  

However, assuming that malingering could constitute a 
"disorder," the psychiatrist, in the VHA opinion, also 
concluded that the single behavior in service was not 
reflective of malingering, nor was malingering shown during 
the intervening years.  

The Board must assess the probative value to be assigned to 
the evidence.  See, e.g., Madden, supra.  The Board may favor 
the opinion of one competent medical expert over that of 
another, if an adequate statement of reasons or bases is 
furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
A medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The 2004 examiner does not identify the behavior in service 
that was the "essence" of malingering.  In the VHA opinion, 
it was specifically concluded that the act of cutting his 
wrist, alone, was not sufficient to establish the presence of 
malingering.  

The examiner in 2004 clearly believed that the Veteran's 
current symptoms were feigned, and represented malingering.  
However, significantly, malingering was not suspected at the 
time of the injury in service.  Moreover, there is no 
evidence of chronic malingering during the intervening 35 
years.  See Nieves- Rodriguez, supra.  While the Veteran 
states that he has experienced chronic malingering since 
service, he is not competent to provide a diagnosis of his 
symptoms, and he has not described specific symptoms.  
Moreover, the medical records do not indicate chronic 
malingering.  In this regard, the numerous treatment records 
on file fail to demonstrate any incident in which malingering 
was suspected, let alone a pattern of malingering reflecting 
a chronic disability and continuity of symptomatology since 
service.  See 38 C.F.R. § 3.303.  

In contrast, the author of the VHA opinion provides a more 
comprehensive assessment of the evidence of record, as well 
as of the concept of malingering as a clinical diagnosis, 
which is more consistent with the DSM-IV framework, as 
expressed in that publication.  He stated that malingering is 
a behavior on the part of an individual to "consciously 
fabricate a physical or mental diagnosis for personal gain or 
to avoid an unpleasant situation."  In simpler terms, he 
stated that "lying or twisting the truth is not a 
diagnosis."  

The VHA opinion also addresses the extensive gap between the 
in-service injury and the malingering noted on the 2004 
examination, a gap which is completely ignored in the 2004 
opinion.  For all of these reasons, the Board finds the VHA 
opinion to be more probative than the VA examination of July 
2004.    

In sum, it is the Board's opinion, based on the VHA opinion, 
and supported by the DSM-IV, that malingering is not a 
"disease or injury" within the meaning of Title 38, United 
States Code, but that, even if it is, the preponderance of 
the evidence is against a finding that the Veteran developed 
chronic malingering in service which has persisted since 
then.  Thus, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, 
supra; Gilbert, supra.  

B.  Hypertension, GERD, Skin Cancer, and Bilateral Wrist 
Arthritis

The Veteran's blood pressure on the August 1965 enlistment 
examination was 130/80, and the February 1970 separation 
examination disclosed blood pressure of 116/60.  Service 
treatment records do not show hypertension, gastroesophageal 
reflux disease (GERD), skin disorders, or arthritis of the 
left or right wrists in service, or for many years 
thereafter.  On an examination in connection with Reserve 
service in February 1974, there were no pertinent complaints 
or abnormal findings, and blood pressure was 140/62.

Private medical records dated from August 1996 to April 2002 
show that in December 1996, the Veteran was noted to be 
taking medication for high blood pressure, and the assessment 
was hypertension.  Subsequent records show his follow-up for 
hypertension.  In May 1997, he complained of some heartburn 
at night, and GERD was assessed.  In March 2001, he had 
actinic keratoses on the right side of the face.  

In June 2002, he sought treatment at a VA facility, reporting 
that he had been treated for hypertension for five years.  He 
also said that he had GERD.  The doctor noted an unhealing 
skin lesion on the right side of the face.  Subsequent VA 
treatment records show that in September 2002, it was noted 
that a basal cell cancer on the right cheek had recently been 
removed.  In January 2004, he said that he had been 
hospitalized in a local hospital in October 2003 for 
accelerated hypertension.  In May 2004, he was on medications 
for arthritis, hypertension, and GERD.  

On a VA examination in July 2005 the Veteran said that both 
of his wrists had been bothering him for about 10 years, 
which he attributed to loading 4-inch guns in service.  He 
also reported a lot of repetitive use of both wrists with his 
previous two jobs over the years.  The examiner concluded 
that it would be resorting to mere speculation to determine 
whether the Veteran had arthritis in the wrists due to 
disease or injury in service.  He had done an extensive 
amount of repetitive work over the years with his jobs, so to 
try to pinpoint a specific etiology would be resorting to 
speculation, as the etiology is unknown.  X-rays showed 
degenerative changes in both wrists, and the examiner 
reiterated that it would be medically impossible to state 
whether arthritis is due to disease or injury in service.  
Because he had repetitive use in service and afterwards, any 
comments about the etiology of the arthritis would be 
resorting to mere speculation.  

A VA examination of the skin in July 2005 noted that the 
Veteran had had a basal cell skin cancer removed from the 
right cheek in 2002, with no subsequent symptoms.  There was 
no scarring or other symptoms.  The Veteran stated that he 
had sun exposure off the coast of Vietnam, but over the 
years, he did a lot of outdoor work as well.  The examiner 
commented that it is well known in the medical literature 
that sun exposure can cause certain types of skin cancers, 
and which of the Veteran's sun exposures caused his basal 
cell cancer is unknown.  It would be medically impossible to 
determine which caused the cancer, therefore, it would be 
resorting to mere speculation.  

Regarding GERD, a VA examination in July 2005 the Veteran 
said he had symptoms of reflux disease for about 20 years.  
The examiner noted that according to the current medical 
literature, some etiologies of reflux disease had to do with 
taking certain medications, but the medications that the 
Veteran was taking were not included in any lists of 
medications related to reflux disease.  There was no medical 
literature to support mental health issues as a cause of 
reflux disease.  Therefore, the examiner concluded that the 
Veteran's reflux disease did not appear to be due to any 
mental disorder or analgesics taken for his service-connected 
right ankle condition.  The stomach condition most likely 
would have come about whether or not he had ankle problems or 
mental disorders.  

Subsequent VA treatment records show the Veteran's continued 
follow-up for multiple medical conditions, including 
hypertension, with few, if any, notations of GERD, skin 
cancer, or arthritis of the wrists.  In January 2009, the 
Veteran reported that he did not have heartburn, joint or 
muscle pain, or a skin rash.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The Veteran does not state, nor does the evidence indicate, 
that hypertension was present in service or within a year 
thereafter.  The Veteran contends that hypertension was 
caused or aggravated by PTSD and/or malingering.  However, as 
discussed above, service connection for those two conditions 
has been denied, and, therefore, service connection cannot be 
granted for any disability caused or aggravated by PTSD or 
malingering.  A secondary service connection claim on such a 
basis would be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where, the law, and not 
the evidence, is dispositive of the claim, the claim should 
be denied because of lack of legal merit or of entitlement 
under the law).  Moreover, there is no evidence, lay or 
medical, of direct service incurrence.  

As to GERD, the Veteran states that he was treated in service 
for the condition.  However, service treatment records do not 
show any such treatment or complaints.  The earliest 
treatment shown in the record was in 1996, and on the 2005 VA 
examination, the Veteran said he had had GERD for about 20 
years.  The Board finds that this outweighs his current 
statements regarding service onset.  Again, as with 
hypertension, service connection may not be granted as 
secondary to PTSD or malingering, as service connection for 
such conditions is denied in this decision.  

The Veteran contends that he developed basal cell skin cancer 
due to in-service sun exposure.  The VA examination in July 
2005 included a history of significant post-service sun 
exposure as well, and the examiner concluded that the 
etiology could not be resolved without resort to speculation.  
Contrary to the Veteran's arguments, this is not about nearly 
the same thing as saying that the evidence is evenly 
balanced.  A preponderance of the evidence describes a state 
of proof that persuades one that a point in question is more 
probably so than not, and is not amenable to any mathematical 
formula.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).  
Thus, if the Board is persuaded that it is more probable than 
not that a disability was not incurred in service, the claim 
must be denied.  Id.  If the evidence is in favor of the 
veteran, or if the determination is "too close to call," 
the "tie goes to the runner," and the veteran prevails.  
Id.  However, opinions based on speculation or remote 
possibility are an insufficient basis for a grant of service 
connection.  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim).

While the Board does not doubt the sincerity of the veteran's 
statements or beliefs as to the cause of his skin cancer, he 
does not have the medical expertise necessary to make such a 
determination.  Skin cancer was first shown in 2002, which is 
32 years after the veteran's 4-year period of active duty.  
There is no evidence, lay or medical, that the skin cancer 
itself was present in service.  Rather, the veteran argues 
that the sun exposure in service led to the later development 
of skin cancer.  However, the examiner was unable to isolate 
the Veteran's in-service sun exposure as a causal factor.  
There is no medical opinion in the veteran's favor.  Thus, 
the weight of the evidence is against the claim, and the 
Board must conclude that skin cancer was not due to any in-
service events, including sun exposure.  The preponderance of 
the evidence is against the claim for service connection for 
skin cancer, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.  

The Veteran contends that he developed arthritis in his 
wrists due to repetitive loading and firing 4-inch guns in 
service.  First, the Veteran's occupational specialty 
(rating) during service was boilermaker or boiler tender, and 
he has not offered any explanation as to how his duties may 
have come to include loading and firing large guns.  
Additionally, there is no medical evidence in support of his 
assertion, and a nexus between activity in service and 
arthritis shown many years later requires medical expertise.  
In this case, the Veteran also reported significant 
repetitive motion involving the wrists during the more than 
35 years that have elapsed since the Veteran's 4 years of 
active service.  The examiner in July 2005 concluded that the 
question of service onset could not be resolved without 
resort to speculation.  The issue requires medical expertise, 
and there is no competent evidence in the Veteran's favor.  
The Board must again emphasize that the speculative opinion 
of the VA examination can not be used as a basis to grant 
service connection.

In addition, none of the conditions at issue are 
presumptively associated with Agent Orange exposure, nor is 
there competent evidence of actual causation.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); see Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

In sum, for the reasons discussed above, the preponderance of 
the evidence is against the claims for service connection for 
hypertension, GERD, basal cell skin cancer of the right 
cheek, and arthritis of the right and left wrists.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claims, and the claims must be denied.  38 U.S.C. § 5107(b); 
see Ortiz, supra; Gilbert, supra.  


ORDER

An evaluation of 30 percent for right fibula fracture 
residuals is granted.  

Service connection for posttraumatic stress disorder is 
denied.  

Service connection for malingering is denied.

Service connection for hypertension is denied.

Service connection for gastroesophageal reflux disease is 
denied.  

Service connection for basal cell cancer of the right cheek 
is denied.

Service connection for arthritis of the right wrist is 
denied.

Service connection for arthritis of the left wrist is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


